DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings.  The objections to the drawings are withdrawn by reason of amendment. 

Specification. Applicant asserts that amendment of claims to recite implementation by an integrated circuit obviates invocation of claim interpretation under 35 USC 112f.  Applicant asserts that the specification provides adequate support for using a single circuit to support multiple operator modes in support of the proposition that adequate support is present for a “pre-processing module”, “montgomerization module”, a “confusion calculation module’ and a “montgomery reduction module”.  Applicant further supports this assertion by pointing to specification paragraphs [0029], [0050], and [0081-0083]. (Remarks, p. 12-13 top).
Examiner respectfully disagrees.  With respect to claim interpretation under 35 USC 112f, see response to arguments below under the claim interpretation heading. Specification paragraph [0029] refers to details with respect to the “modular exponentiation module”, not the “pre-processing module”, “montgomerization module”, “confusion calculation module’ or “montgomery reduction module”, with only generic recitation of “modules”, without providing details as to structure, material, or acts of the above referenced modules necessary to perform the entire claimed function.  Similarly paragraph [0050] merely recites functions and benefits of different modules, without providing details as to structure, material, or acts of the above referenced modules necessary to perform the entire claimed function.  Furthermore paragraphs [0081-0083] merely generally address a laundry list of hardware, software, firmware or solid-state logic circuits which can be implemented in combination with signal processing, control, and/or dedicated circuits without providing structure, material or acts to provide the specified function. The generic list provided in the specification does not disclose structure in a way that one skilled in the art would understand what structure claimed will perform each recited claim function.  See MPEP 2181.II.

Claim interpretation under 35 USC 112f.  Applicant asserts that the claims have been amended to recite an integrated circuit and that by this amendment the “pre-processing module”, “montgomerization module”, “confusion calculation module’ and “montgomery reduction module” are modified by sufficient structure such that claim interpretation under 35 USC 112f should no longer be invoked. (Remarks, p. 13)
Examiner respectfully disagrees.  Recitation of an integrated circuit modifies the entire processing device. The claims as amended, however, continue to lack adequate structure, material, or acts to perform the specified function within the integrated circuit as claimed by each module, the “pre-processing module”, “montgomerization module”, “confusion calculation module’ and “montgomery reduction module” to perform the specified function.  Beyond being implemented by an integrated circuit, it is unknown what structure performs each of the functions for each module.


35 USC 112(a).  Applicant asserts Applicant asserts that amendment of claims to recite implementation by an integrated circuit that obviates invocation claim interpretation under 35 USC 112f, and points to paragraphs [0029], [0050], and [0081] as a basis for sufficient written description of claim elements  “pre-processing module”, “montgomerization module”, “confusion calculation module’ and “montgomery reduction module”. (Remarks, p. 13).
Examiner respectfully disagrees. See response to arguments above with respect to the Specification and claim interpretation.  These arguments apply equally to rejections under 35 USC 112(a).

35 USC 112(b).
Applicant asserts that rejection of claims for 1-20 for being indefinite are overcome by amendment. (Remarks, p. 13-14).
Except for the rejection of claim 11, which continues to recite operations performed “through” a single modular multiplication operation, Examiner agrees.  See rejection of claim 11 under 35 USC 112(b) below.
With respect to the rejection under 35 USC 112(b) associated with claim interpretation under 35 USC 112(f), Applicant asserts that amendment of claims to recite implementation by an integrated circuit that obviates invocation claim interpretation under 35 USC 112f, and points to paragraphs [0029], [0050], and [0081] as a basis for sufficient written description of claim elements  “pre-processing module”, “montgomerization module”, “confusion calculation module’ and “montgomery reduction module”. (Remarks, p. 14 bottom). 
Examiner respectfully disagrees. See response to arguments above with respect to the Specification and claim interpretation. These arguments apply equally to rejections under 35 USC 112(b).
 Applicant further asserts that specification paragraph [0034] with discussion of algorithms such as RSA algorithm, Paillier encryption algorithm, encrypted state operations, DH algorithm, DSA algorithm, ELGama algorithm, etc., and that formulas 1-5 provide description of how the integrated circuit may enable different modules based on specific operator modes and as such the rejection should be withdrawn. (Remarks p. 14 bottom – 15 top).
Examiner respectfully disagrees.  The algorithms and equations referenced do not explicitly disclose an algorithm for performing the specific claim functions of “pre-processing module”, “montgomerization module”, “confusion calculation module’ and “montgomery reduction module”, but rather merely disclose benefits of the claimed invention to accelerate or enable computing of the above recited algorithms and equations.

Specification
The specification is objected to because claim limitations “a pre-processing module”, “a montgomerization module”, “a confusion calculation module”, and a “montgomery reduction module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents.  See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function.  See rejection under 35 USC 112(b) below for further details as to the description requirement.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a pre-processing module”, “a montgomerization module”, “a confusion calculation module”, and a “montgomery reduction module”.  The term “module” has been interpreted as a generic placeholder.  See MPEP 2181.I.A.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claim 1, and 13 limitations “a pre-processing module”, “a montgomerization module”, “a confusion calculation module”, and a “montgomery reduction module”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for further details as to the requirement of a respective algorithm.  Claims 2-12 inherit the same deficiency as claim 1 by reason of dependence.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites performing operations “through a single modular multiplication operation”.  It is not clear what is meant by performing operations “through” a module multiplication operation. Examiner suggests amending to recite performing operations “using” certain modules or engines, or equivalent.

Claim 1, and 13 limitations an “pre-processing module’ invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As to the “pre-processing module”, the specification provides no description of the pre-processing module beyond merely restating claim functions or further recited functions performed without providing structure. See [0033], [0037].  Furthermore figure 1 discloses the pre-processing module as a black box.  
As to the “montgomerization module” the specification describes structure of the montgomerization module include a modular multiplication control unit and modular multiplication calculation unit in a similar structure as the confusion calculation module as shown in figure 5.  See [0079].  However, figure 5 does not provide adequate structure to perform the entire claim function. Specifically the “modular multiplication calculation unit” comprises a nonce term that would on its own be considered under 35 USC 112(f). A structure for this unit is known to one of ordinary skill in the art. 
As to the “confusion calculation module” the specification describes structure of the confusion calculation module include a modular multiplication control unit and modular multiplication calculation unit as in the confusion calculation module as shown in figure 5.  See [0079-0080].  However, figure 5 does not provide adequate structure to perform the entire claim function. Specifically the “modular multiplication calculation unit” comprises a nonce term that would on its own be considered under 35 USC 112(f). A structure for this unit is known to one of ordinary skill in the art.
As to the “montgomery reduction module” the specification describes structure of the montgomery reduction module include a modular multiplication control unit and modular multiplication calculation unit in a similar structure as the confusion calculation module as shown in figure 5.  See [0080].  However, figure 5 does not provide adequate structure to perform the entire claim function. Specifically the “modular multiplication calculation unit” comprises a nonce term that would on its own be considered under 35 USC 112(f). A structure for this unit is known to one of ordinary skill in the art.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claims 2-12 inherit the same deficiency as claim 14 by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 14-20 are allowed.  Claims 1-13 would be allowable if rewritten to overcome the rejections under 35 USC 112(a) and 35 USC 112(b).  
The following is a statement of reasons for the indication of allowable subject matter.  Applicant claims apparatus and methods for processing a computation task related to federated learning.  The method as in claim 14 is implemented by an integrated comprising: determining an input operator mode associated with the computation task; and determining, according to the input operator mode, whether to enable at least two modules out of a pre-processing module, a montgomerization module, a confusion calculation module, and a montgomery reduction module, so as for cooperatively performing the input operator mode together with a modular exponentiation module, wherein the modular exponentiation module comprises at least one modular exponentiation engine and is configured for performing modular exponentiation operations using the at least one modular exponentiation engine, wherein the pre-processing module is configured for providing operations corresponding to a plurality of operator modes and the input operator mode is one of the plurality of operator modes, and each of the plurality of operator modes is associated with accelerated computing of one or more algorithms related to federated learning implementations, wherein the montgomerization module is configured for providing montgomerization operations, wherein the confusion calculation module is configured for providing modular multiplication operations in montgomery space, wherein the montgomery reduction module is configured for providing montgomery reduction operations, wherein the integrated circuit is configured for performing the steps of the modular exponentiation module, the pre-processing module, the montgomerization module, the confusion calculation module, and the montgomery reduction module, wherein performing modular exponentiation operations of the modular exponentiation module comprises: shifting bit-by-bit from a highest non-zero bit to a lowest bit of a binarized power exponent, and the modular exponentiation module performing two modular multiplication operations on a non-zero bit and one modular multiplication operation on a zero bit.
	The primary reasons for indication of allowable subject matte 
I. San et al., Efficient paillier cryptoprocessor for privacy-preserving data mining, Security and Communication Networks, 9:1535-1546, 2016 (hereinafter “San”), discloses a hardware realization exploiting parallelism using field programmable gate arrays (FPGA) of a Paillier cryptosystem (abstract).  San does not, however, explicitly disclose in combination with the remaining limitations determining an input operator mode, determining, according to the input operator mode, whether to enable at least two modules out of a pre-processing module, a montgomerization module, a confusion calculation module, and a montgomery reduction module, wo as for cooperatively performing the input operator mode together with a modular exponentiation module.  San further does not explicitly disclose wherein the pre-processing module is configured for providing operations corresponding to a plurality of operator modes and the input operator mode is one of the plurality of operator modes, and each of the plurality of operator modes is associated with accelerated computing of one or more algorithms related to federated learning implementations.  
J. Tran et al., Implementing homomorphic encryption based secure feedback control, Control Engineering Practice, 97, March 2020 (hereinafter “Tran”), discloses an encryption based approach to secure feedback controllers for physical systems that include Paillier’s homomorphic encryption using an FPGA realization (abstract, fig 1, table 1). Tran does not, however, explicitly disclose in combination with the remaining limitations determining an input operator mode, determining, according to the input operator mode, whether to enable at least two modules out of a pre-processing module, a montgomerization module, a confusion calculation module, and a montgomery reduction module, wo as for cooperatively performing the input operator mode together with a modular exponentiation module.  Tran further does not explicitly disclose wherein the pre-processing module is configured for providing operations corresponding to a plurality of operator modes and the input operator mode is one of the plurality of operator modes, and each of the plurality of operator modes is associated with accelerated computing of one or more algorithms related to federated learning implementations.  
Z. Yang et al., FPGA-Based Hardware Accelerator of Homomorphic Encryption for Efficient Federated Learning, arXiv:2007.10560v1 [cs.CR], 21 Jul 2020, disclosure by applicant of a Homomorphic encryption framework that implements representative Paillier cryptosystem with high level synthesis for optimization of the modular multiplication operation related to the claimed invention (abstract, fig 1, fig 2). Yang does not, however, explicitly disclose in combination with the remaining limitations determining an input operator mode, determining, according to the input operator mode, whether to enable at least two modules out of a pre-processing module, a montgomerization module, a confusion calculation module, and a montgomery reduction module, wo as for cooperatively performing the input operator mode together with a modular exponentiation module.  Yang further does not explicitly disclose wherein performing modular exponentiation operations of the modular exponentiation module comprises: shifting bit-by-bit from a highest non-zero bit to a lowest bit of a binarized power exponent, and the modular exponentiation module performing two modular multiplication operations on a non-zero bit and one modular multiplication operation on a zero bit.
B. Song et al., An RSA Encryption Hardware Algorithm using a Single DSP Block and a Single Block RAM on the FPGA, 2010 First International Conference on Networking and Computing, IEEE Computer Society, 2010 (Song), discloses an efficient hardware algorithm for RSA encryption/decrypting based on Montgomery multiplication (abstract).  Song does not, however, explicitly disclose in combination with the remaining limitations determining an input operator mode, determining, according to the input operator mode, whether to enable at least two modules out of a pre-processing module, a montgomerization module, a confusion calculation module, and a montgomery reduction module, wo as for cooperatively performing the input operator mode together with a modular exponentiation module.  Song further does not explicitly disclose wherein the pre-processing module is configured for providing operations corresponding to a plurality of operator modes and the input operator mode is one of the plurality of operator modes, and each of the plurality of operator modes is associated with accelerated computing of one or more algorithms related to federated learning implementations. Song further does not explicitly disclose wherein performing modular exponentiation operations of the modular exponentiation module comprises: shifting bit-by-bit from a highest non-zero bit to a lowest bit of a binarized power exponent, and the modular exponentiation module performing two modular multiplication operations on a non-zero bit and one modular multiplication operation on a zero bit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182